

	

		II

		109th CONGRESS

		2d Session

		S. 2570

		IN THE SENATE OF THE UNITED

		  STATES

		

			April 6, 2006

			Mr. DeWine (for himself,

			 Mr. Domenici, Mr. Kyl, and  Mr.

			 McCain) introduced the following bill; which was read twice and

			 referred to the Committee on the

			 Judiciary

		

		A BILL

		To authorize funds for the United States

		  Marshals Service's Fugitive Safe Surrender Program.

	

	

		1.FindingsCongress finds the following:

			(1)Fugitive Safe Surrender is a program of the

			 United States Marshals Service, in partnership with public, private, and

			 faith-based organizations, which temporarily transforms a church into a

			 courthouse, so fugitives can turn themselves in, in an atmosphere where they

			 feel more comfortable to do so, and have nonviolent cases adjudicated

			 immediately.

			(2)In the 4-day pilot program in Cleveland,

			 Ohio, over 800 fugitives turned themselves in. By contrast, a successful

			 Fugitive Task Force sweep, conducted for 3 days after Fugitive Safe Surrender,

			 resulted in the arrest of 65 individuals.

			(3)Fugitive Safe Surrender is safer for

			 defendants, law enforcement, and innocent bystanders than needing to conduct a

			 sweep.

			(4)Based upon the success of the pilot

			 program, Fugitive Safe Surrender should be expanded to other cities throughout

			 the United States.

			2.Authorization

			(a)In

			 generalThe United States

			 Marshals Service shall establish, direct, and coordinate a program (to be known

			 as the Fugitive Safe Surrender Program), under which the United

			 States Marshals Service shall apprehend Federal, State, and local fugitives in

			 a safe, secure, and peaceful manner to be coordinated with law enforcement and

			 community leaders in designated cities throughout the United States.

			(b)Authorization

			 of appropriationsThere are

			 authorized to be appropriated to the United States Marshals Service to carry

			 out this section—

				(1)$3,000,000 for fiscal year 2007;

				(2)$5,000,000 for fiscal year 2008; and

				(3)$8,000,000 for fiscal year 2009.

				(c)Other existing

			 applicable lawNothing in

			 this section shall be construed to limit any existing authority under any other

			 provision of Federal or State law for law enforcement agencies to locate or

			 apprehend fugitives through task forces or any other means.

			

